                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Herandez Cortez Evans, Jr.,                           Civ. No. 19-951 (SRN/BRT)

                        Plaintiff,
  v.                                                  ORDER ON REPORT AND
                                                       RECOMMENDATION
  MN Professional Educator Licensing and
  Standards Board,

                        Defendant.



         The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson dated May 17, 2019. No objections have

been filed to that Report and Recommendation in the time period permitted.

         Based upon the Report and Recommendation of the Magistrate Judge, and upon all

of the files, records and proceedings herein, the Court now makes and enters the following

Order.

         IT IS HEREBY ORDERED that:

         1.    The Court abstains from exercising federal subject-matter jurisdiction in
               this action.

         2.    This matter be DISMISSED WITHOUT PREJUDICE.

         3.    Plaintiff Herandez Cortez Evans’s Application to Proceed in District Court
               Without Prepaying Fees or Costs [Doc. No. 2], is DENIED as moot.

Dated: June 11, 2019

                                          s/Susan Richard Nelson
                                          SUSAN RICHARD NELSON
                                          United States District Judge
